ETHOS ENVIRONMENTAL, INC. SECURITY AGREEMENT This Security Agreement (the “Agreement”) is made and entered into as of , by and between Ethos Environmental, Inc., a Nevada corporation (the “Debtor” or the “Company”), and each of the secured parties listed on Exhibit A attached to this Agreement (each a “Secured Party” and together the “Secured Parties”). RECITALS WHEREAS, this Agreement is being executed in connection with the issuance of those certain Convertible Promissory Notes (the “Notes”) issued by Debtor in favor of Secured Parties under the terms of that certain Securities Purchase Agreement dated even herewith, such Notes are intended by the parties hereto to be secured by those certain assets of the Debtor as more fully set forth herein. AGREEMENT For other good and valuable consideration, the Debtor hereby agrees with the Secured Parties as follows: 1.Grant of Security Interest; Subordination. (a)To secure the Debtor’s performance of its obligations to the Secured Parties pursuant to the Notes (including, without limitation, Debtor’s obligations to convert the Notes into shares of the Company’s equity securities and to timely pay the principal amount of, and interest on, the Notes and any other amounts payable with respect to the Note) (the “Obligations”), the Debtor hereby grants to the Secured Parties as a whole, and to each individual Secured Party the undivided percentage interest in the Collateral that is set forth opposite such Secured Party’s name on Exhibit A (the “Participating
